





EXHIBIT 10.10



Deckers Outdoor Corporation Deferred Compensation Plan
Effective February 1, 2010
As Amended and Restated Effective August 1, 2013



--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
 
 
 
Page
ARTICLE 1
 
DEFINITIONS
 
1
ARTICLE 2
 
SELECTION, ENROLLMENT, ELIGIBILITY
 
6
ARTICLE 3
 
DEFERRAL ELECTIONS
 
7
ARTICLE 4
 
IN-SERVICE DISTRIBUTIONS AND UNFORESEEABLE EMERGENCIES
 
11
ARTICLE 5
 
BENEFITS
 
14
ARTICLE 6
 
BENEFICIARY DESIGNATION
 
16
ARTICLE 7
 
LEAVE OF ABSENCE
 
17
ARTICLE 8
 
TERMINATION, AMENDMENT OR MODIFICATION
 
17
ARTICLE 9
 
ADMINISTRATION
 
19
ARTICLE 10
 
OTHER BENEFITS AND AGREEMENTS
 
19
ARTICLE 11
 
CLAIMS PROCEDURES
 
20
ARTICLE 12
 
TRUST
 
20
ARTICLE 13
 
MISCELLANEOUS
 
20

    







i

--------------------------------------------------------------------------------



Deckers Outdoor Corporation Deferred Compensation Plan
Effective February 1, 2010
As Amended and Restated Effective August 1, 2013
Purpose
The purpose of this Deckers Outdoor Corporation Deferred Compensation Plan (the
“Plan”) is to provide specified benefits to a select group of management and
highly compensated Employees. The Plan shall be unfunded for tax purposes and
for purposes of Title I of ERISA.
The Plan is intended to comply with the requirements of Internal Revenue Code
Section 409A and final Treasury Regulations thereunder (collectively referred to
herein as “Code Section 409A”).
The Plan was adopted effective as of February 1, 2010, and amended and restated
as of January 1, 2011. This amendment and restatement is effective as of August
1, 2013. This amendment and restatement shall not modify any Participant
deferral or payment election in effect prior to August 1, 2013; provided,
however, that Participants shall have the ability to change such elections to
the extent specifically permitted under the terms of the Plan and Code Section
409A.
ARTICLE 1
Definitions
For purposes of the Plan, unless otherwise clearly apparent from the context,
the following phrases or terms shall have the following indicated meanings:
1.1
    “Account Balance” shall mean, with respect to a Participant, a credit on the
records of the Company equal to the sum across all Class Years of (i) the
Retirement Account balances and (ii) the In-Service Account balances for such
Class Years. Base Salary deferrals and Bonus deferrals, plus investment returns
as outlined in Section 3.5, shall be directed to distinct Retirement Accounts
and In-Service Accounts as indicated on each Class Year’s Election Form. Any
Company Contribution Amount for a Plan Year will be credited to the Base Salary
Retirement Account for that Class Year, even if the Participant does not direct
any Deferral Amounts into the Base Salary Retirement Account for that Class
Year. The Account Balance shall be a bookkeeping entry only and shall be
utilized solely as a device for the measurement and determination of the amounts
to be paid to a Participant, or his or her Beneficiary, pursuant to the Plan.

1.2
    “Affiliated Group” shall mean (i) the Company and (ii) all entities with
which the Company would be considered a single employer under Code Sections
414(b) and 414(c), provided that in applying Code Sections 1563(a)(1), (2) and
(3) for purposes of determining whether a controlled group of corporations
exists under Code Section 414(b), the language “at least fifty percent (50%)”
shall be used instead of “at least eighty percent (80%)” each place it appears
in Code Sections 1563(a)(1), (2) and (3), and in applying Treasury Regulation
Section 1.414(c)-2 for purposes of determining whether trades or businesses
(whether or not incorporated) are under common control for purposes of Code
Section 414(c), the language “at least fifty percent (50%)” shall be used
instead of “at least eighty percent (80%)” each place it appears in Treasury
Regulation Section 1.414(c)-2. The term






1

--------------------------------------------------------------------------------



“Affiliated Group” shall be interpreted in a manner consistent with the
definition of “service recipient” contained in Code Section 409A.
1.3
    “Annual Installment Method” shall mean an annual installment payment over
the number of years selected by the Participant in accordance with the Plan,
calculated as follows: (i) for the first annual installment, the vested Account
Balance of the Participant shall be calculated as of the date of payment in
accordance with Articles 4 and 5, and (ii) for remaining annual installments,
the vested Account Balance of the Participant shall be calculated on every
applicable anniversary of the first annual installment. Each annual installment
shall be calculated by multiplying this balance by a fraction, the numerator of
which is one and the denominator of which is the remaining number of annual
payments due the Participant. By way of example, if the Participant elects a ten
(10) year Annual Installment Method, the first payment shall be one tenth (1/10)
of the vested Account Balance, calculated as described in this definition. The
following year, the payment shall be one ninth (1/9) of the vested Account
Balance, calculated as described in this definition.

For purposes of Code Section 409A each annual installment payment shall be
considered as a “separate payment” within the meaning of Treasury Regulation
Section 1.409A-2(b)(2)(iii).
1.4
    “Base Salary” shall mean the annual base rate of cash compensation plus any
bonus which does not qualify as “performance based compensation” under Treasury
Regulation Section 1.409A-1(e)(1) payable by an Employer during a calendar year,
excluding commissions, overtime, fringe benefits, stock options, relocation
expenses, incentive payments, non-monetary awards, fees, automobile and other
allowances, and prior to reduction for compensation voluntarily deferred or
contributed by the Participant pursuant to any qualified or non-qualified plan
of the Employer under Code Section 125, 402(e)(3), 402(h) or 403(b). Base Salary
payable after the last day of a calendar year solely for services performed
during the final payroll period described in Code Section 3401(b) containing
December 31 of such year shall be treated as earned during the subsequent
calendar year.

1.5
    “Beneficiary” shall mean the person or persons or entity or entities,
designated in accordance with Article 6, who is (are) entitled to receive
benefits under the Plan upon the death of a Participant.

1.6
    “Beneficiary Designation Form” shall mean the form established from time to
time by the Plan Administrator that a Participant completes, signs and returns
to the Plan Administrator to designate one or more Beneficiaries.

1.7
    “Board” shall mean the board of directors of the Company, or a delegate of
the Board acting under the authority of the Board in respect the Plan.

1.8
    “Bonus” shall mean either a Discretionary Bonus or a Performance Bonus, as
applicable.

1.9
    “Change in Control” shall mean, with respect to that portion of a
Participant’s Account Balance attributable to the 2010 and 2011 Class Years, the
occurrence of a "change in the






2

--------------------------------------------------------------------------------



ownership," a "change in the effective control," or a "change in the ownership
of a substantial portion of the assets" of the Company within the meaning of,
and determined in accordance with, Treasury Regulation Section 1.409A-3(i)(5).
With respect to that portion of a Participant’s Account Balance attributable to
the 2012 and later Class Years, a Change in Control shall mean the occurrence of
a "change in the ownership," a "change in the effective control," or a "change
in the ownership of a substantial portion of the assets" of the Participant’s
Employer within the meaning of, and determined in accordance with, Treasury
Regulation Section 1.409A-3(i)(5).
1.10
    “Class Year” shall mean the designation of the Account Balance by the year
in which the Deferral Amounts are credited under the Plan.

1.11
    “Code” shall mean the Internal Revenue Code of 1986, as it may be amended
from time to time.

1.12
    “Company” shall mean Deckers Outdoor Corporation and any successor to all or
substantially all of the Company’s assets or business.

1.13
    “Company Contribution Amount” shall mean, for any one Plan Year, the amount
determined in accordance with Section 3.3. Company Contribution Amounts shall be
credited with investment returns, as outlined in Section 3.5(c). All Company
Contribution Amounts with respect to a Class Year shall be credited to the Base
Salary Retirement Account for that Class Year, even if the Participant does not
direct any Deferral Amounts into the Base Salary Retirement Account for that
Class Year.

1.14
    “Deferral Account” shall consist of a Participant’s In-Service Accounts and
Retirement Account.

1.15
    “Deferral Amount” shall mean that portion of a Participant’s Base Salary and
Bonus that a Participant elects to have deferred in accordance with Article 3,
for any one Plan Year. In the event of a Participant’s Disability, death or a
Termination of Employment prior to the end of a Plan Year, such year’s Deferral
Amount shall be the actual amount withheld pursuant to the Participant’s
Deferral Election from the Participant’s Base Salary and Bonus prior to such
event.

1.16
    “Deferral Election” shall mean a Participant's election on an Election Form
to defer a portion of his or her Base Salary or Bonus, in accordance with the
provisions of Article 3.

1.17
    “Disability” shall have the same meaning as outlined in the Deckers Outdoor
Corporation 401(k) Plan (or successor to such plan), which is the inability to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or which has lasted or can be expected to last for a continuous period of
not less than twelve (12) months. The permanence and degree of such impairment
must be supported by medical evidence. The term "Disability"






3

--------------------------------------------------------------------------------



shall be interpreted in a manner consistent with the definition of "disability"
contained in Treasury Regulation Section 1.409A-3(i)(4).
1.18
    “Disability Benefit” shall mean the benefit set forth in Section 5.5.

1.19
    “Discretionary Bonus” shall mean any bonus or cash incentive compensation
payable by an Employer to a Participant as an Employee and relating to services
performed during the Plan Year, other than a Performance Bonus.

1.20
    “Election Form” shall mean the form established from time to time by the
Plan Administrator that a Participant completes, signs and returns to the Plan
Administrator to make a Deferral Election under the Plan.

1.21
    “Employee” shall mean a person who is classified as an employee on the
payroll records of the Company or, effective as of February 1, 2010, any of its
U.S. subsidiaries.

1.22
    “Employer” shall mean any member of the Affiliated Group that has one or
more Employees or former Employees that are Participants in the Plan.

1.23
    “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
it may be amended from time to time.

1.24
    “In-Service Account” shall mean the sum of (i) that portion of a
Participant’s Deferral Amount that a Participant elects to have distributed
while in the service of the Company in accordance with Article 4, plus (ii) all
other amounts credited to the In-Service Account in accordance with the
applicable crediting provisions of the Plan, less (iii) all distributions made
to the Participant or his or her Beneficiary pursuant to the Plan that relate to
his or her In-Service Account.

1.25
    “In-Service Benefit” shall mean the benefit set forth in Section 4.1.

1.26
    “Participant” shall mean any Employee (i) who is selected to participate in
the Plan, (ii) who elects to participate in the Plan, (iii) who completes, signs
and returns an Election Form and a Beneficiary Designation Form, (iv) whose
signed Election Form and Beneficiary Designation Form are accepted by the Plan
Administrator, (v) who commences participation in the Plan, and (vi) whose
participation in the Plan has not terminated. A spouse or former spouse of a
Participant shall not be treated as a Participant in the Plan or have an Account
Balance under the Plan, even if he or she has an interest in the Participant’s
benefits under the Plan as a result of applicable law or property settlements
resulting from legal separation or divorce.

1.27
    “Performance Bonus” shall mean (i) any compensation relating to services
performed during the Plan Year payable to a Participant as an Employee under an
Employer’s written bonus or cash compensation incentive plans, excluding stock
options and restricted stock, and (ii) which qualifies as “performance-based
compensation” under Treasury Regulation Section 1.409A-1(e)(1).






4

--------------------------------------------------------------------------------



1.28
    “Plan” shall mean this Deckers Outdoor Corporation Deferred Compensation
Plan, as amended from time to time.

1.29
    “Plan Administrator” shall mean the person(s) or entity(ies) appointed by
the Board to administer the Plan. In the absence of formal action by the Board
to appoint a Plan Administrator, the Plan Administrator shall be the Company.

1.30
    “Plan Year” shall mean a period beginning on January 1 of each calendar year
and continuing through December 31 of such calendar year.

1.31
    “Retirement”, “Retire(s)” or “Retired” shall mean a Termination of
Employment on or after the attainment of age sixty-five (65) for any reason
other than a leave of absence, death or Disability.

1.32
    “Retirement Account” shall mean the sum of (i) that portion of a
Participant’s Deferral Amount that a Participant elects to have distributed upon
Termination of Employment in accordance with Article 5, plus (ii) all other
amounts credited to the Retirement Account in accordance with the applicable
crediting provisions of the Plan, less (iii) all distributions made to the
Participant or his or her Beneficiary pursuant to the Plan that relate to his or
her Retirement Account.

1.33
    “Retirement Benefit” shall mean the benefit set forth in Section 5.1.

1.34
    “Termination Benefit” shall mean the benefit set forth in Section 5.2.

1.35
    “Termination of Employment” shall mean a termination of employment with all
members of the Affiliated Group in such a manner as to constitute a "separation
from service" as defined under, and determined in accordance with, Treasury
Regulation Section 1.409A-1(h), voluntarily or involuntarily, for any reason
other than Disability, or death. For this purpose, the employment relationship
is treated as continuing while a Participant is on military leave, sick leave,
or other bona fide leave of absence if the period of such leave does not exceed
six (6) months or, if longer, so long as the individual retains a right to
reemployment with any member of the Affiliated Group under an applicable statute
or by contract. A leave of absence constitutes a bona fide leave of absence only
if there is a reasonable expectation that the Participant will return to perform
services for a member of the Affiliated Group. If the period of leave exceeds
six (6) months and the Participant does not retain a right to reemployment under
an applicable statute or by contract, the employment relationship is deemed to
terminate on the first day immediately following such six (6)-month period. A
Termination of Employment will occur if there is a reasonable expectation that
the level of services by the Participant for all members of the Affiliated Group
will permanently decrease to twenty percent (20%) or less of the average level
of services during the previous thirty-six (36) months (or, if shorter, the
actual period of services).

1.36
    “Trust” shall mean one or more rabbi trusts established by the Company in
accordance with Article 12 of the Plan, as amended from time to time.






5

--------------------------------------------------------------------------------



1.37
    “Unforeseeable Emergency” shall mean a severe financial hardship to the
Participant resulting from (i) an illness or accident of the Participant or
Beneficiary or his or her spouse or dependent (as defined in Code Section 152(a)
without regard to Code Sections 152(b)(1), 152(b)(2), and 152(d)(1)(B)), (ii)
loss of the Participant's property due to casualty (including the need to
rebuild a home following damage to the home not otherwise covered by insurance),
or (iii) other similar extraordinary and unforeseeable circumstances arising as
a result of events beyond the control of the Participant. The term
“Unforeseeable Emergency” shall be interpreted in a manner consistent with the
definition of “unforeseeable emergency” contained in Treasury Regulation Section
1.409A-3(i)(3).

ARTICLE 2
Selection, Enrollment, Eligibility
2.1
    Eligibility; Selection by Board. Participation in the Plan shall be limited
to those Employees who are determined by the Company to be members of a select
group of management or highly compensated employees and who are selected by the
Company to participate in the Plan.

2.2
    Initial Enrollment Requirements. As a condition to participation, each
selected Employee shall complete, execute and return to the Plan Administrator
an Election Form and a Beneficiary Designation Form, all within thirty (30) days
(or such shorter time as the Plan Administrator may determine) after he or she
is initially selected to participate in the Plan. In addition, the Plan
Administrator shall establish from time to time such other enrollment
requirements as it determines in are necessary.

2.3
    Commencement of Participation. Provided an Employee selected to participate
in the Plan has met all enrollment requirements set forth in the Plan and
required by the Plan Administrator, including returning all required documents
to the Plan Administrator within thirty (30) days (or such shorter time as the
Plan Administrator may determine) after he or she is initially selected to
participate in the Plan, that Employee shall commence participation in the Plan
on the first day of the pay period following the date on which the Employee
completes all enrollment requirements. However, for the initial enrollment
coinciding with the establishment of the Plan, an Employee shall commence
participation in the Plan on the first day of the pay period coinciding with or
next following the date on which the Employee completes all enrollment
requirements. If an Employee fails to meet all such requirements within the
period required, that Employee shall not be eligible to participate in the Plan
until the first day of the Plan Year following the delivery to and acceptance by
the Plan Administrator of the required enrollment documents.

2.4
    Termination of Deferrals. If the Company determines in good faith that a
Participant no longer qualifies as a member of a select group of management or
highly compensated employees, as membership in such group is determined in
accordance with ERISA Sections 201(2), 301(a)(3) and 401(a)(1), the
Participant's entitlement to defer Base Salary and Bonus shall cease with
respect to calendar years following the calendar year in which such
determination is made, although the Participant shall remain subject to all
terms and conditions of the Plan for as long as he remains a Participant.






6

--------------------------------------------------------------------------------



ARTICLE 3
Deferral Elections
3.1
    Elections to Defer Base Salary or Bonus.

(a)
Deferral Election.

(i)
New Participant. In connection with a Participant’s commencement of
participation in the Plan, a Participant may elect to defer Base Salary or
Bonus, by filing with the Plan Administrator an Election Form that conforms to
the requirements of Article 2 within the time period specified in Section 2.3,
and the Deferral Election shall become irrevocable at the end of such time
period. The Deferral Election for the first Plan Year of participation shall
apply only to that portion of the Base Salary and Bonus earned after the
Deferral Election becomes irrevocable. If a Participant does not make a deferral
election with respect to the first Plan Year with respect to which the
Participant is first selected to participate in the Plan, the Participant may
elect to defer Base Salary or Bonus for any subsequent Plan Year by filing with
the Plan Administrator an Election Form that conforms with the requirements of
Article 2 before the start of that Plan Year.

(ii)
Annual Deferral Election. Unless Section 3.1(a)(i) applies, each Participant may
elect to defer Base Salary or Bonus for a Plan Year by filing a Deferral
Election with the Plan Administrator within the timeframes specified by the Plan
Administrator for the Plan Year for which such Base Salary or Bonus is earned.
However, the Deferral Election shall become irrevocable (A) with respect to Base
Salary or a Discretionary Bonus, as of December 31st of the calendar year
immediately preceding the Plan Year during which the Base Salary covered by the
Deferral Election is earned and (B) with respect to a Performance Bonus, as of
the date six (6) months prior to the end of the performance period of the
Performance Bonus, or such earlier dates as specified by the Plan Administrator.

(b)
Amount of Deferral. A Participant shall designate on the Deferral Election form
the amount of Base Salary, Discretionary Bonus and/or Performance Bonus that is
to be deferred in accordance with this Article 3. The Deferral Amount, in whole
percentages or a specific dollar amount, shall not exceed fifty percent (50%) of
the Participant’s Base Salary and ninety-five percent (95%) of each of the
Participant’s Discretionary Bonus and Performance Bonus; provided that the total
amount deferred by a Participant shall be limited in any calendar year, if
necessary, to satisfy FICA, income tax, and employee benefit plan withholding
requirements as determined by the Plan Administrator.

(c)
Allocation of Deferral Amount. A Participant shall further designate on the
Deferral Election form for each Plan Year the percentage of such Plan Year’s
Base Salary,






7

--------------------------------------------------------------------------------



Discretionary Bonus and Performance Bonus deferrals that will be allocated to
the Retirement Account and one or more In-Service Accounts for the Class Year
corresponding to such Plan Year. For Deferral Amounts to be allocated to an
In-Service Account, the Participant shall be permitted to designate on the
Deferral Election form percentages of such Plan Year’s Base Salary and/or Bonus
deferrals to be allocated to different In-Service Accounts with different
in-service distribution dates, subject to any limitations on such designations
as may be prescribed by the Plan Administrator. The allocation of each Plan
Year’s Deferral Amounts into the Class Year Retirement Account or In-Service
Accounts shall be in whole percentages or only. A Participant is not obligated
to apply the same percentage allocation to the Base Salary and Bonus deferrals.
As an example, a Participant can allocate fifty percent (50%) of the Base Salary
deferral into the Retirement Account and fifty percent (50%) into an In-Service
Account for a Class Year while allocating one hundred percent (100%) of the
Bonus deferrals into the Retirement Account for the same Class Year.
(d)
Duration of Deferral Election. A Participant’s Deferral Election shall apply
only to Base Salary and Bonuses earned during the Plan Year to which the
Deferral Election relates. A Participant must indicate a new Deferral Election
for any subsequent Plan Year by filing a new Election Form with the Plan
Administrator prior to the beginning of such Plan Year or at such time as the
Plan Administrator may require, which Deferral Election shall be effective on
the first day of the next following Plan Year. If a Participant fails to
complete a new Election Form for any subsequent Plan Year the Deferral Amount
for that subsequent Plan Year will be deemed to be zero (0).

(e)
Class Year Elections. Each Plan Year’s Deferral Amount will be maintained in
separate and distinct Retirement and In-Service Accounts for each Class Year in
which the Deferral Amounts are credited and, if a Participant so elects in
accordance with Section 3.1(c), multiple In-Service Accounts may be established
for the Participant for the same Class Year. Separate distribution elections
shall apply with respect to each Class Year and, if a Participant has designated
multiple In-Service Accounts for the Class Year, separate distribution elections
shall apply to each such In-Service Account. Any Company Contribution Amount
with respect to a Class Year shall be allocated and credited to that Class
Year’s Base Salary Retirement Account.

3.2
    Withholding of Deferral Amounts. For each Plan Year, the Base Salary portion
of the Deferral Amount shall be withheld from each regularly scheduled Base
Salary payroll in substantially equal amounts, as adjusted from time to time for
increases and decreases in Base Salary. Any Bonus portion of the Deferral Amount
shall be withheld at the time the Bonus is or otherwise would be paid to the
Participant, whether or not this occurs during the Plan Year.

3.3
    Annual Company Contribution Amount. For each Plan Year, the Board may, but
is not required to, credit any amount it desires to the Retirement Account of
any Participant under the Plan, which amount shall equal the annual Company
Contribution Amount for that Participant for that Plan Year. The amount so
credited to a Participant may be smaller






8

--------------------------------------------------------------------------------



or larger than the amount credited to any other Participant, and the amount
credited to any Participant for a Plan Year may be zero (0), even though one or
more other Participants receive an annual Company Contribution Amount for that
Plan Year.
3.4
Vesting. A Participant shall at all times be 100% vested in his or her Deferral
Account, including any Company Contribution Amount credited to the Participant’s
Base Salary Retirement Account.

3.5
In-Service Accounts and Retirement Accounts. The Company shall establish
accounts for Base Salary Deferral Amounts, Discretionary Bonus Deferral Amounts
and Performance Bonus Deferral Amounts, shall further sub-divide such accounts
into In-Service Accounts and Retirement Accounts for each Participant under the
Plan. Each of those subaccounts will be maintained by Class Year and, if a
Participant so elects in accordance with Section 3.1(c), multiple In-Service
Accounts shall be established for the Participant for the same Class Year. Each
Participant’s Deferral Account shall be further divided into separate
subaccounts (“notional investment subaccounts”), each of which corresponds to an
investment fund elected by the Participant. A Participant’s Deferral Account
shall be credited as follows:

(a)
After amounts are withheld and deferred from a Participant’s Base Salary or
Bonus, the Company shall credit the notional investment subaccounts with an
amount equal to the amount of Base Salary or Bonus, or both, deferred by the
Participant as of the date that the Base Salary or Bonus would have been paid to
the Participant absent the Deferral Election, and the portion of the
Participant’s deferred Base Salary or Bonus that the Participant has deemed to
be invested in a certain type of investment fund shall be credited to the
notional investment subaccount corresponding to that investment fund.

(b)
The Company shall credit the Participant with an amount equal to the annual
Company Contribution Amount, if any, for that Participant, on the date or dates
to be determined by the Board and the portion of the Participant’s annual
Company Contribution Amount that the Participant has deemed to be invested in a
certain type of investment fund shall be credited to the notional investment
subaccount corresponding to that investment fund.

(c)
As of the end of each business day, each of the Participant’s notional
investment subaccounts shall be credited with earnings (gains or losses) in an
amount equal to that determined by multiplying the balance credited to such
notional investment subaccount as of the prior day plus amounts allocated to the
notional investment subaccount that day by the rate of net gain or loss for the
corresponding investment fund for that day.

(d)
Each of the Participant’s notional investment subaccounts shall be reduced pro
rata by the amount of any distributions made to the Participant, as of the date
of the distribution.






9

--------------------------------------------------------------------------------



3.6
Investment Elections.

(a)
The Company shall select, from time to time, commercially available investment
funds to be used to determine the amount of earnings (gains or losses) to be
credited to the Participant’s notional investment subaccounts under Section 3.5.

(b)
At the time of making a Deferral Election, a Participant shall designate, on the
Deferral Election form, the investment fund or funds in which the Participant’s
Deferral Account attributable to deferrals of Base Salary, Discretionary Bonus
or Performance Bonus will be deemed to be invested for purposes of determining
the amount of earnings (gains or losses) to be allocated to the notional
investment subaccounts. The Participant may specify the deemed investment, in
whole percentage increments in one or more of the investment funds as
communicated from time to time by the Plan Administrator. Participants may
change their investment designations on a daily basis, both with respect to
reallocations of their current Account Balance and allocations of future
Deferral Amounts, by electing such investment changes through such procedures as
may be specified by the Plan Administrator. If the Company establishes a Trust
pursuant to Section 12.1 or otherwise sets aside assets to assist in meeting its
obligations under the Plan, the Company shall not be obligated to mirror the
Participant’s notional investment subaccount elections.

(c)
Notwithstanding any other provision of the Plan that may be interpreted to the
contrary, the investment funds selected by the Company or designation of
investment funds by a Participant shall not be considered or construed in any
manner as an actual investment of the Participant’s Account Balance in any such
investment fund. In the event that the Company or the trustee of the Trust shall
invest funds in any or all of the selected investment funds, no Participant
shall have any rights in or to such investments. Without limiting the foregoing,
a Participant’s Account Balance shall at all times be a bookkeeping (notional)
entry only and shall not represent any investment made on his or her behalf by
the Company, the Participant’s Employer or the Trust; the Participant shall
remain at all times an unsecured creditor of the Company.

3.7
    FICA and Other Taxes.

(a)
Deferral Amounts. For each Plan Year in which a Deferral Amount is being
withheld from a Participant, the Employer shall withhold from that portion of
the Participant’s Base Salary or Bonus that is not being deferred, in a manner
determined by the Employer, the Participant’s share of FICA and other employment
taxes on such Deferral Amount. If necessary, the Plan Administrator may reduce
the Deferral Amount in order to comply with this Section 3.7(a).

(b)
Company Contribution Amounts. Upon contribution of a Company Contribution
Amount, the Employer shall withhold from the Participant’s Base Salary and/or
Bonus that is not deferred, in a manner determined by the Employer, the
Participant’s share of FICA and other employment taxes. If necessary, the Plan
Administrator may reduce






10

--------------------------------------------------------------------------------



either or both of the Participant’s Company Contribution Amount or Deferral
Amount in order to comply with this Section 3.7(b).
(c)
Distributions. The Company, or the trustee of the Trust, shall withhold from any
payments made to a Participant under the Plan all federal, state and local
income, employment and other taxes required to be withheld by the Company, or
the trustee of the Trust, in connection with such payments, in amounts and in a
manner to be determined by the Company and the trustee of the Trust.

ARTICLE 4
In-Service Distributions and Unforeseeable Emergencies
4.1
In-Service Distributions. A Participant, in connection with his or her initial
commencement of participation in the Plan and each subsequent annual enrollment,
may elect on an Election Form the month and year of distribution of the Deferral
Amount allocated to each of that Class Year’s In-Service Accounts. The
Participant shall not be required to make the same distribution election for the
Base Salary, Discretionary Bonus and Performance Bonus Deferral Elections made
on the Deferral Election form for that Class Year, and shall not be required to
make the same distribution election for each In-Service Account established for
that Class Year. The Participant may elect to receive payment in the form of a
lump sum or pursuant to an Annual Installment Method not to exceed ten (10)
years or, effective as of January 1, 2014, fifteen (15) years. If a Participant
elects to direct a percentage of the particular Class Year’s Deferral Amount to
an In-Service Account but does not indicate the year in which the payment is to
be made, then it will be assumed that no In-Service Account election was made
for that Class Year and all such Deferral Amounts for that Class Year will be
allocated to the Participant’s Retirement Account. In addition, if a Participant
makes an election to allocate Deferral Amounts to an In-Service Account and
specifies a distribution date but fails to elect a form of payment, the
distribution election will be assumed to be a lump sum payment. The lump sum
payment shall be made or the installments shall commence as soon as possible
after the date elected on the Deferral Election form, but in no event later than
the later of (i) the end of the calendar year that includes the elected payment
date and (ii) the fifteen (15th) day of the third month following the elected
payment date, provided that the Participant may not directly or indirectly
designate the taxable year of payment.

If Termination of Employment for any reason, other than death, occurs prior to
the year selected for the In-Service Distribution or prior to the complete
payment of an In-Service Account in the process of being distributed in the form
of an Annual Installment Method, then any remaining amount in the In-Service
Account shall be paid to the Participant in accordance with the election made
for the Retirement Account for that Class Year. If no Retirement Account
election is in effect for that Class Year, i.e., the Participant elected to have
one hundred percent (100%) of that Class Year’s Deferral Amount directed to one
or more In-Service Accounts, then payment will be made in the form of a lump sum
as soon as practicable following Termination of Employment but in no event later
than the later of (i) the end of the calendar year that includes the date of the
Termination of Employment





11

--------------------------------------------------------------------------------



and (ii) the fifteenth (15th) day of the third month following the date of the
Termination of Employment, provided that the Participant may not directly or
indirectly designate the taxable year of payment. If Termination of Employment
occurs as a result of death, payment will be made in accordance with either
Section 5.3 or 5.4, as applicable.
In no event will any Company Contribution Amount be available for an In-Service
distribution.
4.2
Change in Time or Form of Payment for In-Service Distribution. Notwithstanding
the methods of payment elected for each In-Service Account, the Participant may
elect to change the time of such payment under a subsequent election that meets
the following requirements:

(a)
The subsequent election may not take effect until at least twelve (12) months
after the date on which the subsequent election is made.

(b)
The subsequent election is made not less than twelve (12) months prior to the
date of the scheduled payment.

(c)
The payment with respect to which the subsequent election is made must be
deferred for an additional period of not less than five (5) years from the date
such payment would otherwise have been made.

(d)
The subsequent election may not accelerate the time of any payment.

4.3
Payout/Suspensions for Unforeseeable Emergencies. If the Participant experiences
an Unforeseeable Emergency, the Participant may petition the Plan Administrator
to receive a partial or full payout of the portion of the Participant’s Account
Balance attributable to Deferral Amounts. Company Contribution Amounts are not
available for distribution on account of Unforeseeable Emergencies. Any
distribution on account of Unforeseeable Emergencies will be made starting with
Deferral Amounts attributable to the most recently completed Class Year’s
In-Service Accounts, if any (on a prorata basis from all such accounts, if more
than one In-Service Account was established for the Class Year), and progressing
to each preceding Class Year as necessary. The Retirement Accounts will be used
only upon exhausting all completed prior Class Year In-Service Accounts.

By way of example, if a request for an Unforeseeable Emergency is made in 2015
and 2013 was the initial Class Year for the Participant, payment will come from
the 2014 Class Year’s In-Service Accounts. To the extent the 2014 Class Year’s
In-Service Accounts are insufficient, additional amounts will come from the 2013
Class Year’s In-Service Account. If the previously completed Class Years’
In-Service Accounts are insufficient or if none exist, then the distribution of
any remaining amount needed shall come from the 2014 Class Year’s Retirement
Account and then from the 2013 Class Year’s Retirement Account. Only when all
prior Class Years have been exhausted will the distribution be made from the
2015 Class Year Deferral Amounts, beginning with that Class Year’s In-Service
Accounts.





12

--------------------------------------------------------------------------------



Any distribution on account of Unforeseeable Emergencies shall not exceed the
lesser of the Participant’s Account Balance, calculated as if such Participant
were receiving a Termination Benefit, and the amount reasonably needed to
satisfy the Unforeseeable Emergency, plus amounts necessary to pay taxes
reasonably anticipated as a result of the distribution, after taking into
account the extent to which such Unforeseeable Emergency is or may be relieved
through reimbursement or compensation by insurance or otherwise or by
liquidation of the Participant’s assets (to the extent such liquidation would
not itself cause severe financial hardship).
If the Participant experiences an Unforeseeable Emergency, the Participant may
request a suspension of the Participant’s Deferral Election. In that case, the
suspension will apply for the entire Plan Year in which the request is made and
deferrals to be made for the remainder of the Plan Year will be canceled.
Participants who suspend their Deferral Elections pursuant to this paragraph
shall not be permitted to resume deferrals under the Plan during the twelve
(12)-month period beginning on the date of suspension, and shall not be
permitted to submit another Deferral Election until the first annual enrollment
period that ends after completion of such 12-month suspension period.
If the Plan Administrator approves the petition for a suspension and/or
distribution, then the suspension shall take effect upon the date of approval
and any distribution shall be made within sixty (60) days of the date of
approval provided that the Participant may not directly or indirectly designate
the taxable year of payment.
4.4
    Change in Control. Upon a Change in Control, a Participant’s Account Balance
will be paid in a lump sum as soon as possible following the effective date of
the Change in Control, but in no event later than the later of (i) the end of
the calendar year that includes the effective date of the Change in Control and
(ii) the fifteen (15th) day of the third (3rd) month following the effective
date of the Change in Control, provided that the Participant may not directly or
indirectly designate the taxable year of payment.






















13

--------------------------------------------------------------------------------



ARTICLE 5
Benefits
5.1
    Retirement Benefit. A Participant who Retires shall receive, as a Retirement
Benefit, his or her Account Balance. A Participant, in connection with his or
her commencement of participation in the Plan and each subsequent Plan Year
shall elect on the Deferral Election form the form of payment with respect to
that Class Year’s Deferral Amount. The Participant may elect to receive payment
in the form of a lump sum or pursuant to an Annual Installment Method not to
exceed ten (10) years or, effective as of January 1, 2014, fifteen (15) years.
Thus, separate Retirement Benefit distribution elections may apply to each Class
Year, but the Participant must make the same Distribution Election for the Base
Salary and Bonus Deferral Elections made on the Deferral Election form. Any
Company Contribution Amount credited to the Participant’s Retirement Account for
that Class Year shall be paid in the same manner as elected by the Participant
for that Class Year’s Retirement Account. If a Participant does not make any
election with respect to the payment of the Retirement Benefit or if the
Participant does not elect to allocate a Deferral Amount into the Retirement
Account for that Class Year but is credited with a Company Contribution Amount
for that Class Year, then such Retirement Benefit shall be payable in a lump
sum. The lump sum payment shall be made, or installment payments shall commence,
within sixty (60) days after Retirement, provided that the Participant may not
directly or indirectly designate the taxable year of payment.

5.2
    Termination Benefit. A Participant who experiences a Termination of
Employment prior to Retirement shall receive as a Termination Benefit his or her
Account Balance in accordance with the same election made under Section 5.1. The
lump sum payment shall be made, or installment payments shall commence, within
sixty (60) days of Termination of Employment, provided that the Participant may
not directly or indirectly designate the taxable year of payment.

5.3
    Death Prior to Retirement or Termination of Employment. If a Participant
dies prior to Retirement or Termination of Employment, the Participant’s
Beneficiaries shall receive a lump sum payment equal to the Participant’s
then-remaining Account Balance, including any installment payment that have yet
to be distributed. The payment shall be made as soon as practicable after
certification of death but in no event later than the later of (i) the end of
the calendar year that includes the date of death and (ii) the fifteenth (15th)
day of the third month following the date of death, provided that the
Beneficiary may not directly or indirectly designate the taxable year of
payment.

5.4
    Death after Retirement or Termination of Employment. If a Participant dies
after Retirement or Termination of Employment but before the Account Balance is
paid in full, the Participant’s unpaid Account Balance shall be paid to the
Beneficiary in a lump sum payment as soon as practicable after certification of
death but in no event later than the later of (i) the end of the calendar year
that includes the date of death and (ii) the fifteenth (15th) day of the third
month following the date of death, provided that the Beneficiary may not
directly or indirectly designate the taxable year of payment.






14

--------------------------------------------------------------------------------



5.5
Disability Benefit. A Participant who incurs a Disability shall, for benefit
purposes under the Plan, be deemed to have experienced a Termination of
Employment as of the date the Disability is incurred. The Disability Benefit
shall be paid in the same form as elected in accordance with Section 5.1. The
lump sum payment shall be made, or installment payments shall commence within
sixty (60) days after the date the Participant incurs the Disability, provided
that the Participant may not directly or indirectly designate the taxable year
of payment.

5.6
    Change in Time or Form of Payment for Termination Benefit. Notwithstanding
the method of payment elected by a Participant with respect to the Base Salary
or Bonus Deferral Amounts for a Class Year, the Participant may elect to change
the method of such payment under a subsequent election that meets the following
requirements:

(d)
The subsequent election may not take effect until at least twelve (12) months
after the date on which the subsequent election is made.

(e)
The subsequent election is made not less than twelve (12) months prior to the
date of the scheduled payment.

(f)
The first payment with respect to which the subsequent election is made must be
deferred for a period of not less than five (5) years from the date such payment
would otherwise have been made. This five (5)-year deferral shall not apply to
any change in the benefits payable upon death pursuant to Section 5.3 or 5.4, as
applicable, or upon the occurrence of a Disability.

(g)
The subsequent election may not accelerate the time of any payment.

The form of payment elected in a subsequent election must be a lump sum or an
Annual Installment Method of between two (2) and ten (10) years or, effective as
of January 1, 2014, fifteen (15) years. In accordance with Section 1.3, each
installment payment may be individually changed provided that the above
requirements are met with respect to each such payment that is changed.
5.7
    Limitation on Key Employees. Notwithstanding any other provision of the Plan
to the contrary, the payment of a Retirement Benefit or Termination Benefit with
respect to a “specified employee,” as defined in, and determined in accordance
with, Treasury Regulation Section 1.409A-1(i), of the Affiliated Group shall not
be made (or, in the case of payments to be made under an Annual Installment
Method, shall not commence) until the six month anniversary of the Participant’s
Retirement or Termination of Employment, or, if earlier, the date of the
Participant’s death, if at that time any stock of the Company is publicly traded
on an established securities market or otherwise. Any installment payments that
are delayed pursuant to this provision shall be accumulated and paid on the
delayed payment date.

5.8
Involuntary Cash Out Limit. If a Participant’s total Account Balance under this
Plan and all other such arrangements required to be aggregated with the Plan
under Code Section 409A is less than or equal to the deferral limit in effect
under Code Section 402(g) f






15

--------------------------------------------------------------------------------



or the calendar year in which the Participant experiences a Retirement or
Termination of Employment, then, despite the election made by the Participant,
the Company may pay the Account Balance in a lump sum as soon as practicable
following such Retirement or Termination of Employment. In addition, if the
present value of any remaining installments due a Participant who has
experienced a Termination of Employment and elected an Annual Installment Method
falls below the deferral limit in effect under Code Section 402(g) for the
calendar year in which the Participant experienced a Termination of Employment,
then the Company may pay the remaining Account Balance in a lump sum as soon as
practicable thereafter.
ARTICLE 6
Beneficiary Designation
6.1
    Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan upon the death of a Participant. The
Beneficiary designated under the Plan may be the same as or different from the
Beneficiary designation under any other Company or Employer plan in which the
Participant participates.

6.2
    Beneficiary Designation Change. A Participant shall designate his or her
Beneficiary by completing and signing the Beneficiary Designation Form, and
returning it to the Plan Administrator. A Participant shall have the right to
change a Beneficiary by completing, signing and otherwise complying with the
terms of the Beneficiary Designation Form and the Plan Administrator’s rules and
procedures, as in effect from time to time. Upon the acceptance by the Plan
Administrator of a new Beneficiary Designation Form, all Beneficiary
designations previously filed shall be canceled. The Plan Administrator shall be
entitled to rely on the last Beneficiary Designation Form filed by the
Participant and accepted by the Plan Administrator prior to his or her death. If
a Participant is married, the designation of a Beneficiary other than the
Participant’s spouse shall only be permitted upon written consent of the
Participant’s spouse.

6.3
    Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received and acknowledged in writing by the Plan
Administrator.

6.4
    No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided in Sections 6.1, 6.2 and 6.3 above or, if all
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant’s benefits, then the Participant’s Beneficiary shall be
deemed to be his or her surviving spouse. If the Participant has no surviving
spouse, the benefits remaining under the Plan to be paid to a Beneficiary shall
be payable to the Participant’s estate.

6.5
    Doubt as to Beneficiary. If the Plan Administrator has any doubt as to the
proper Beneficiary to receive payments pursuant to the Plan, the Plan
Administrator shall have the right to cause the Company to withhold such
payments until this matter is resolved to the Plan Administrator’s satisfaction.






16

--------------------------------------------------------------------------------



6.6
    Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge the Employer, the Company, the
Plan Administrator and the Board from all further obligations under the Plan
with respect to the Participant, and that Participant’s participation in the
Plan shall terminate upon such full payment of benefits.

ARTICLE 7
Leave of Absence
7.1
    Paid Leave of Absence. If a Participant is authorized by the Employer for
any reason to take a paid leave of absence from the employment of the Employer,
the Participant shall continue to be considered employed by the Employer and the
Deferral Amount shall continue to be withheld during such paid leave of absence
in accordance with Section 3.1.

7.2
    Unpaid Leave of Absence. If a Participant is authorized by the Employer for
any reason to take an unpaid leave of absence from the employment of the
Employer, the Participant shall continue to be considered employed by the
Employer and the Participant shall be excused from making deferrals until the
Participant returns to a paid employment status. Upon such return, deferrals
shall resume for the remaining portion of the Plan Year in which the return
occurs, based on the Deferral Election, if any, made for that Plan Year. If no
Deferral Election was made for that Plan Year, no deferral shall be withheld.

ARTICLE 8
Termination, Amendment or Modification
8.1
    Termination. Although the Company anticipates that it will continue the Plan
for an indefinite period of time, there is no guarantee that the Company will
continue the Plan or will not terminate the Plan at any time in the future.
Accordingly, the Company reserves the right to terminate the Plan at any time
with respect to any or all Participants, by action of the Board or its
authorized delegate. Upon the termination of the Plan, further deferrals under
the Plan shall terminate but all Account Balances shall remain subject to the
terms of the Plan and the distribution elections made in the applicable Deferral
Election forms.

Notwithstanding the previous paragraph, upon termination of the Plan, the
Company may distribute Account Balances in a consistent manner to all
Participants in compliance with Treasury Regulation Section
1.409A-3(j)(4)(ix)(C), specifically:


(a)
The termination and liquidation does not occur as a result of downturn in the
financial health of the Company;



(b)
The Company terminates and liquidates all similar arrangements sponsored by a
member of the Affiliated Group that would be aggregated with any other
arrangements under Treasury Regulation Section1.409A-1(c) if the Participants
had deferrals of compensation under all of the arrangements that are terminated;








17

--------------------------------------------------------------------------------



(c)
No payments under the Plan are made within twelve (12) months of the date the
Company takes all necessary action to irrevocably terminate and liquidate the
Plan other than payments that would be payable under the terms of the Plan if
the action to terminate and liquidate the plan had not occurred;



(d)
All payments are made within twenty-four (24) months of the date the Company
takes all necessary action to irrevocably terminate and liquidate the Plan; and



(e)
No member of the Affiliated Group adopts a new plan that would be aggregated
with any terminated and liquidated plan under Treasury Regulation Section
1.409A-1(c) if the same Participant participated in both plans, at any time
within three years following the date the Company takes all necessary action to
irrevocably terminate and liquidate the Plan.

8.2
    Amendment. The Company may, at any time, amend or modify the Plan in whole
or in part by the action of the Board or its authorized delegate; provided,
however, that: (i) no amendment or modification shall be effective to decrease
or restrict the value of a Participant’s Account Balance in existence at the
time the amendment or modification is made, calculated as if the Participant had
experienced a Termination of Employment as of the effective date of the
amendment or modification, and (ii) no amendment or modification of this Section
8.2 of the Plan shall be effective. The amendment or modification of the Plan
shall not affect any Participant or Beneficiary who has become entitled to the
payment of benefits under the Plan as of the date of the amendment or
modification. Notwithstanding the foregoing, the Company specifically reserves
the right to amend the Plan to conform the provisions of the Plan to the
guidance issued by the Secretary of the Treasury with respect to Code Section
409A, in accordance with such guidance.

8.3
    Effect of Payment. The full payment of the applicable benefit under
Article 4 or 5 of the Plan shall completely discharge all obligations to a
Participant and his or her Beneficiaries under the Plan and the Participant’s
participation in the Plan shall thereupon terminate.






18

--------------------------------------------------------------------------------



ARTICLE 9
Administration
9.1
    Administrative Duties. To the extent that ERISA applies to the Plan, the
Plan Administrator shall be the “named fiduciary” of the Plan and the
“administrator” of the Plan, within the meaning of ERISA. The Plan Administrator
shall be responsible for the general administration of the Plan. The Plan
Administrator will, subject to the terms of the Plan, have the authority to: (i)
adopt, alter, and repeal administrative rules and practices governing the Plan,
(ii) interpret the terms and provisions of the Plan, and (iii) otherwise
supervise the administration of the Plan. All decisions by the Plan
Administrator will be made with the approval of not less than a majority of its
members. The Plan Administrator may delegate any of its authority to any other
person or persons that it deems appropriate.

9.2
    Agents. In the administration of the Plan, the Plan Administrator may, from
time to time, employ agents and delegate to them such administrative duties as
it sees fit (including acting through a duly appointed representative) and may
from time to time consult with counsel who may be counsel to the Company.

9.3
    Binding Effect of Decisions. All decisions by the Plan Administrator, and by
any other person or persons to whom the Plan Administrator has delegated
authority, shall be final and conclusive and binding upon all persons having any
interest in the Plan.

9.4
    Indemnity of Board and Plan Administrator. The Company shall indemnify and
hold harmless the members of the Board, the Plan Administrator and any Employee
to whom the duties of the Board or Plan Administrator may be delegated, against
any and all claims, losses, damages, expenses or liabilities arising from any
action or failure to act with respect to the Plan, except in the case of willful
misconduct by the Board, any of its members, the Plan Administrator or any such
Employee.

9.5
    Information. To enable the Plan Administrator to perform its functions, the
Company shall supply full and timely information to the Plan Administrator on
all matters relating to the compensation of its Participants, the date and
circumstances of the Disability, death, Retirement or Termination of Employment
of its Participants, and such other pertinent information as the Plan
Administrator may reasonably require.

ARTICLE 10
Other Benefits and Agreements
10.1
    Coordination with Other Benefits. The benefits provided to a Participant and
such Participant’s Beneficiary under the Plan are in addition to any other
benefits available to such Participant and Beneficiary under any other plan or
program for Employees of the Affiliated Group. The Plan shall supplement and
shall not supersede, modify or amend any other such plan or program, except as
may otherwise be expressly provided.








19

--------------------------------------------------------------------------------



ARTICLE 11
Claims Procedures
11.1
    Procedures for Handling Claims. In accordance with the provisions of ERISA
Section 503, the Company shall provide a procedure for handling claims for
benefits under the Plan. The procedure shall be in accordance with the
regulations issued by the Secretary of Labor and provide adequate written notice
within a reasonable period of time with respect to a claim denial. The procedure
shall also provide for a reasonable opportunity for a full and fair review by
the Company of any claim denial.

ARTICLE 12
Trust
12.1
    Establishment of the Trust. The Company may establish one or more Trusts to
which the Company may transfer such assets as the Company determines to assist
in meeting its obligations under the Plan.

12.2
    Interrelationship of the Plan and the Trust. The provisions of the Plan and
a Participant's Deferral Election forms shall govern the rights of a Participant
to receive distributions pursuant to the Plan. The provisions of the Trust shall
govern the rights of the Company, Participants and the creditors of the Company
to the assets transferred to the Trust.

12.3
    Distributions from the Trust. The Company’s obligations under the Plan may
be satisfied with Trust assets distributed pursuant to the terms of the Trust,
and any such distribution shall reduce the Company’s obligations under the Plan.

ARTICLE 13
Miscellaneous
13.1
    Status of Plan. The Plan is intended to be a plan that is not qualified
within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan
shall be administered and interpreted to the extent possible in a manner
consistent with that intent.

13.2
    Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of the Company or any other member of the
Affiliated Group. For purposes of the payment of benefits under the Plan, any
and all of the Company’s assets shall be, and remain, the general, unpledged
unrestricted assets of the Company. The Company’s obligation under the Plan
shall be merely that of an unfunded and unsecured promise to pay money in the
future.






20

--------------------------------------------------------------------------------



13.3
    Company’s Liability. The Company’s liability for the payment of benefits
shall be defined only by the Plan and the Participants’ Deferral Election forms.
The Company shall have no obligation to a Participant under the Plan, except as
expressly provided in the Plan and his or her Deferral Election forms.

13.4
    Nonassignability. Neither a Participant, nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, hypothecate, alienate or convey in advance of actual
receipt, the amounts, if any, payable hereunder, or any part thereof, which are,
and all rights to which are expressly declared to be, unassignable and
non-transferable. No part of the amount payable shall, prior to actual payment,
be subject to seizure, attachment, garnishment or sequestration for the payment
of any debts, judgments, alimony or separate maintenance owed by a Participant
or any other person, be transferable by operation of law in the event of a
Participant’s or any other person’s bankruptcy or insolvency or be transferable
to a spouse as a result of a property settlement or otherwise.

13.5
    Not a Contract of Employment. The terms and conditions of the Plan shall not
be deemed to constitute a contract of employment between an Employer and the
Participant, either expressed or implied. Such employment is hereby acknowledged
to be an “at will” employment relationship that can be terminated at any time
for any reason, or for no reason at all, with or without cause, and with or
without notice, unless expressly provided in a written employment agreement.
Nothing in the Plan shall be deemed to give a Participant the right to be
retained in the service of the Employer, or to interfere with the right of the
Employer to discipline or discharge a Participant at any time for any reason.

13.6
    Furnishing Information. A Participant or his or her Beneficiary will
cooperate with the Plan Administrator by furnishing any and all information
requested by the Plan Administrator and take such other actions as may be
requested in order to facilitate the administration of the Plan and the payments
of benefits hereunder, including but not limited to taking such physical
examinations as the Plan Administrator may deem necessary.

13.7
    Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.

13.8
    Captions. The captions of the articles, sections and paragraphs of the Plan
are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.

13.9
    Governing Law. Subject to ERISA, the provisions of the Plan shall be
construed and interpreted according to the internal laws of the State of
California without regard to its conflicts of laws principles.






21

--------------------------------------------------------------------------------



13.10
    Notice. Any notice or filing required or permitted to be given to the Board,
the Company or the Plan Administrator under the Plan shall be sufficient if in
writing and hand delivered, or sent by registered or certified mail, to the
address below:



Deckers Outdoor Corporation
Attention: General Counsel
495-A South Fairview Avenue
Goleta, CA 93117


Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.


Any notice or filing required or permitted to be given to a Participant under
the Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.
13.11
    Successors. The provisions of the Plan shall bind and inure to the benefit
of the Company and its successors and assigns and the Participant and the
Participant’s Beneficiaries.

13.12
    Spouse’s Interest. The interest in the benefits hereunder of a spouse of a
Participant who has predeceased the Participant shall automatically pass to the
Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse’s will, nor shall such interest pass
under the laws of intestate succession.

13.13
    Validity. In case any provision of the Plan shall be illegal or invalid for
any reason, said illegality or invalidity shall not affect the remaining parts
hereof, but the Plan shall be construed and enforced as if such illegal or
invalid provision had never been inserted herein.

13.14
    Incompetent. If the Plan Administrator determines that a benefit under the
Plan is to be paid to a minor, a person declared incompetent or to a person
incapable of handling the disposition of that person’s property, the Plan
Administrator may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Plan Administrator may require proof of minority,
incompetence, incapacity or guardianship, as it may deem appropriate prior to
distribution of the benefit. Any payment of a benefit shall be a payment for the
account of the Participant and the Participant’s Beneficiary, as the case may
be, and shall be a complete discharge of any liability under the Plan for such
payment amount.

13.15
    Court Order. The Company is authorized to make any payments directed by
court order in any action in which the Plan, Company, Employer, Plan
Administrator or the Board has been named as a party. In addition, if a court
determines that a spouse or former spouse of a Participant has an interest in
the Participant’s benefits under the Plan in connection with a property
settlement or otherwise, the Company shall have the right, notwithstanding






22

--------------------------------------------------------------------------------



any election made by a Participant, to immediately distribute the spouse’s or
former spouse’s interest in the Participant’s benefits under the Plan to that
spouse or former spouse.
13.16
    Insurance. The Company, on its own behalf or on behalf of the trustee of the
Trust, may apply for and procure insurance on the life of the Participant, in
such amounts and in such forms as the Company or trustee of the Trust may
choose. The Company or the trustee of the Trust, as the case may be, shall be
the sole owner and beneficiary of any such insurance. The Participant shall have
no interest whatsoever in any such policy or policies, and at the request of the
Company shall submit to medical examinations and supply such information and
execute such documents as may be required by the insurance company or companies
to whom the Company has applied for insurance.

13.17
    No Acceleration of Benefits. The acceleration of the time or schedule of any
payment under the Plan is not permitted, except as provided in regulations
promulgated by the Secretary of the Treasury.

13.18
    Compliance with Code Section 409A. The Plan is intended to provide for the
deferral of compensation in accordance with the applicable requirements of Code
Section 409A for compensation earned, vested, or deferred after December 31,
2004, and shall be interpreted and administered accordingly. Notwithstanding any
provisions of the Plan or any Deferral Election form to the contrary, no
otherwise permissible election under the Plan shall be given effect that would
result in the immediate inclusion in income of any amount under Code Section
409A.

13.19
    Discretion of the Board, Plan Administrator, Trustee and Company and
Interpretation. To the fullest extent permitted by law, the Board, Plan
Administrator, Company and Trustee shall each, in its sole and absolute
discretion, construe and interpret the terms and provisions of the Plan and to
do all things necessary or appropriate to effect the intent and purpose thereof
whether or not such powers are specifically set forth in the Plan and Trust
Agreement, including any issue arising out of, relating to, or resulting from
the administration and operation of the Plan. Such construction and/or
interpretation shall be final, conclusive and binding on all persons, entities
and parties, including, without limitation, the Participants and Beneficiaries,
or successors or assigns thereto, and shall be given the maximum possible
deference allowed by law.






23

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has signed this Plan as of this 13th day of
August, 2013.


DECKERS OUTDOOR CORPORATION




By:    /s/Zohar Ziv
Name: Zohar Ziv
Title:    COO







24